                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
 v.                                               )
                                                  )                  No. 3:21-CR-35-TAV-DCP
                                                  )
 MARUN M. HENDERSON,                              )
                                                  )
                       Defendant.                 )

                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case is before the Court on Defendant Marun Henderson’s Motion to

 Continue Motion Cut-off and Trial Date [Doc. 18] and Motion for Leave to Seal [Doc. 19], filed

 on June 8 and 9, 2021, respectively. The parties appeared before the undersigned on June 16,

 2021, telephonically for a scheduled pretrial conference and motion hearing. Assistant United

 States Attorney Brent Nelson Jones appeared telephonically on behalf of the Government.

 Attorney Steven Scharg appeared telephonically on behalf of Defendant Henderson, who was

 excused from the hearing.

        As an initial matter, Defendant asks the Court to seal the motion to continue [Doc. 18] and

 a prior motion for leave to extend the motion deadline [Doc. 17] and notes the Government has no

 objection. Based on the contents of the motions, the Court finds good cause for the motions to

 remain sealed at this time. Accordingly, Defendant’s Motion for Leave to Seal [Doc. 19] is

 GRANTED, and the Clerk of Court is directed that the provisionally sealed documents [Docs. 17

 & 18] shall remain SEALED.




Case 3:21-cr-00035-TAV-DCP Document 23 Filed 06/17/21 Page 1 of 3 PageID #: 62
        Defendant Henderson moves the Court to continue the June 29, 2021 trial date in this case

 to allow the parties additional time to pursue plea negotiations. Defendant also notes that his single

 codefendant in this case has yet to appear. At the June 16 hearing, Mr. Scharg stated that he just

 received additional discovery from the Government, and he requested that the motion deadline be

 extended an additional two weeks to permit him to review the new discovery and determine

 whether pretrial motions should be filed. AUSA Jones stated that the Government did not object

 to the requested trial continuance or to a further extension of the motion deadline. The parties

 agreed to a new trial date of December 14, 2021.

       The Court finds the motion to continue the trial and schedule is unopposed by the

 Government and well-taken. The Court also finds that the ends of justice served by granting a

 continuance outweigh the interest of the Defendant and the public in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). Defendant Henderson is charged in a two-count Indictment with a codefendant

 who has yet to enter the case. The Court finds that counsel for Defendant Henderson needs

 additional time to review newly received discovery, to confer with Defendant, and to prepare and

 file pretrial motions. The parties are engaged in plea negotiations, but if their negotiations are not

 fruitful, defense counsel will also need time to prepare the case for trial. These trial preparations

 cannot be concluded by the June 29 trial date or in less than six months. Thus, the Court concludes

 that without a continuance, defense counsel would not have the reasonable time necessary to

 prepare for trial, even proceeding with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        The motion to continue the trial and schedule [Doc. 18] is GRANTED, and the trial of this

 case is reset to December 14, 2021. The Court finds that all the time between the filing of the

 motion to continue on June 8, 2021, and the new trial date of December 14, 2021, is fully

 excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §



                                                   2

Case 3:21-cr-00035-TAV-DCP Document 23 Filed 06/17/21 Page 2 of 3 PageID #: 63
 3161(h)(1)(D) & -(7)(A)-(B). The Court also sets a new schedule in this case, as set out below.

        The Court ORDERS as follows:

           (1) Defendant’s Motion for Leave to Seal [Doc. 19] is GRANTED, and
               the Clerk of Court is directed that the provisionally sealed
               documents [Docs. 17 & 18] shall remain SEALED;

           (2) Defendant’s Motion to Continue Motion Cut-off and Trial Date
               [Doc. 18] is GRANTED;

           (3) The trial of this matter is reset to commence on
               December 14, 2021, at 9:00 a.m., before the Honorable Thomas A.
               Varlan, Chief United States District Judge;

           (4) All time between the filing of the initial motion on June 8, 2021,
               and the new trial date of December 14, 2021, is fully excludable
               time under the Speedy Trial Act for the reasons set forth herein;

           (5) The deadline for filing pretrial motions is extended to July 23, 2021.
               Responses to motions are due on or before August 6, 2021;

           (6) The new deadline for filing a plea agreement in the record and
               providing reciprocal discovery is November 15, 2021;

           (7) Motions in limine must be filed no later than November 29, 2021

           (8) The parties are to appear before the undersigned for a final pretrial
               conference on November 19, 2021, at 11:00 a.m.; and

           (9) Requests for special jury instructions with appropriate citations to
               authority pursuant to Local Rule 7.4. shall be filed on or before
               December 3, 2020.

                       IT IS SO ORDERED.


                                              ENTER:


                                              Debra C. Poplin
                                              United States Magistrate Judge




                                                 3

Case 3:21-cr-00035-TAV-DCP Document 23 Filed 06/17/21 Page 3 of 3 PageID #: 64
